Title: From Thomas Jefferson to John Paradise, 22 November 1788
From: Jefferson, Thomas
To: Paradise, John



Dear Sir
Paris Nov. 22. 1788.

I had duly received yours and Mrs. Paradise’s favor of Oct. 10. and yours of Oct. 20. A throng of work which held me till yesterday, did not admit a possibility of writing a single letter to any body while it lasted. I was just sitting down to write to yourself and Mr. Short yesterday, when I received Mrs. Paradise’s favor of the 10th. inst. informing me you proposed to leave Bergamo for Paris as soon as you should receive a letter from Mr. Anderson, and desiring me not to write an answer as you would probably be on the road. I disobey her however, because it is possible that waiting for Anderson’s letter, or other accidental causes may detain you longer than you expect, and because I wish to prove to you that I seize with pleasure the first moment it has been possible for me to write you a line. The letter to Dr. Bancroft will go off by tomorrow’s post, and you will probably receive the answer after your arrival here. The news from America is that they are beginning their elections. Mr. Morris and a Mr. Mc.lay are chosen senators for Pennsylvania. This is the only election I have heard of. The king of England has been for some time at death’s door, of a hydrocephalus, which threatens either death or perpetual insanity. The parliament was to meet the day before yesterday. It is thought they will establish a regency. The Notables are in session. They have proved themselves a meer combination of priests and Nobles against the people. The court wished to give to the tiers-etat as many deputies as the other two orders should have jointly in the states general. One bureau decided in favor of it by a majority of one voice; the other five bureaux against it by almost an unanimity.
I am in hopes from Mrs. Paradise’s letter, of seeing you here immediately. Present me to her in the most respectful terms, and  be assured yourself of the sincerity and attachment with which I have the honor to be Dear Sir Your friend & servt,

Th: Jefferson

